Canaccord Genuity Road Show April 2013 Exhibit 99.1 2 The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. Forward-Looking Statements 3 ØExposure to "core" acreage in U.S. oil resource plays ØSignificant, low-cost exposure to other emerging NAM oil resource plays Premier Position Value + Growth ØLow decline legacy production provides solid foundation Ø“Manufacturing” model in repeatable resource plays leads to visible growth Proven Operator ØDeep technical and geological / geophysical staff ØCompany owned rig in Bakken + pad drilling efficient, low cost operator Oil Weighted Ø66% crude oil and liquids weighted by reserves(1) ØNearly 100% of 2013E capital directed towards growing production from oil resource plays (1)On reserve basis as of 12/31/12 Experienced
